Citation Nr: 1042546	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-07 579	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from April 1970 to 
December 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2007-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that 
denied an increased rating for post-traumatic stress disorder 
(hereinafter: PTSD). 

The Veteran is currently employed only part-time.  Thus, it is 
not known whether he can "secure or follow a substantially 
gainful occupation," as set forth at 38 C.F.R. § 4.16(a).  His 
VA treatment records reflect that PTSD may cause or contribute to 
employment problems.  Where a claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability (hereinafter: 
TDIU) as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  As such, TDIU is properly 
before the Board.  Further development is needed to properly 
adjudicate the TDIU claim.  Thus, the issue has been added to 
page 1 of this decision 

In September 2008, the RO denied service connection for 
hypertension secondary to PTSD.  The Veteran submitted a timely 
notice of disagreement (hereinafter: NOD) and the RO issued a 
statement of the case (hereinafter: SOC) in April 2010.  The SOC 
cover letter, dated April 29, 2010, notified the Veteran that his 
substantive appeal was due within 60 days.  No VA Form 9, Appeal 
to the Board of Veterans' Appeals, or other correspondence 
containing the necessary information, was received.  Thus, the RO 
closed that appeal and the Board lacks jurisdiction to address 
service connection for hypertension, claimed secondary to PTSD. 

At a hearing before the undersigned in August 2010, the Veteran's 
representative discussed service connection for hypertension, 
thought to be on appeal.  While the Board lacks jurisdiction to 
address service connection for hypertension, the testimony 
offered in August 2010 may be used as an informal claim to reopen 
the issue of service connection for hypertension.  This issue is 
therefore referred to the RO for appropriate action.  

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD has been manifested throughout the appeal period by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: panic attacks; impairment 
of short-term memory; impaired judgment; disturbances of 
motivation and mood; and, difficulty in establishing and 
maintaining effective work and social relationships.

2.  Not shown are deficiencies in most areas, such as work, 
family relations, thinking, and mood, due to such symptoms as: 
ritualistic behavior which interferes with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
irritability; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and, inability to 
establish and maintain effective relationships.  

3.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  


CONCLUSION OF LAW

The criteria for a 50 percent schedular rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp.202010); 
§ 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his representative of any 
information and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, notice was provided in December 2007, which creates a 
timing error

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have been 
able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the claimant has been afforded opportunity to 
participate in his claim and has been allowed time to respond to 
a more recent, April 2010, supplemental statement of the case.  
For these reasons, it is not unfairly prejudicial to the claimant 
for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
out-patient treatment reports.  The claimant was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The claimant was 
afforded several VA medical examinations.  Neither the claimant 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the claimant 
is required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of staged ratings would be necessary.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2010).

PTSD has been rated 30 percent disabling under Diagnostic Code 
9411 for the entire appeal period.  Under the rating criteria for 
PTSD, a 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with normal 
routine behavior, self-care, and conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2010).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating.  The Court stated that the 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  Consistent 
with the foregoing, the Court also found it appropriate for a 
rating specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

A February 2006 VA mental health intake report notes that the 
Veteran was being seen for PTSD evaluation and medication 
management.  The Veteran had worked as a quality control 
inspector for over 30years.  He had sleep-related complaints, 
flashbacks and nightmares and slept with a handgun nearby.  He 
avoided people and had memory problems.  Some of his PTSD 
symptoms were rated severe on an evaluation chart.  The 
psychiatrist assigned a GAF score of 50 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, GAF scores of 41 through 50 or lower 
are indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no friends, 
unable to keep a job.  See 38 C.F.R. § 4.125 (2010)]. 

A February 2007 VA PTSD compensation examination report notes 
that the Veteran was being treated with Zoloft at 100-mg per day 
dosage level, which, he reported, caused side effects including 
erectile dysfunction.  He had sleep-related complaints, 
hypervigilance symptoms, and anxieties, such that he slept with 
guns.  He avoided people.  The examiner noted that the Veteran 
remained employed at his job of 24 years.  He displayed a 
constricted affect, paranoid ideation, and ritualistic behavior.  
The examiner felt that PTSD symptoms included "moderate to 
severe intrusive recollections" and "moderate to severe" 
stress, "severe" impairment in activities and interests, 
"severe" estrangement , and "moderate to severe" 
hypervigilance and startle response.  The psychiatrist assigned a 
GAF score of 50, noting severe social impairment. 

An April 2009 VA PTSD examination report notes that the Veteran 
currently worked for a food distribution company, a job the he 
had held for only a few months.  The symptoms reported remained 
much the same as reported in earlier-dated reports.  A GAF score 
of 50 was assigned.  

A May 2009 VA PTSD treatment report notes that the Veteran worked 
part-time only.  The examiner assigned a GAF score of 45.

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge that he had memory problems, depression, panic 
attacks, irritability on the job, avoidance symptoms, and was not 
close to his spouse.  

The GAF scores assigned during the appeal period range from 45 to 
50.  These scores connote serious symptoms, or serious difficulty 
in social, occupational, or school functioning, i.e., no friends, 
and inability to keep a job.  The medical evidence of record 
reflects occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: panic 
attacks; impairment of short-term memory; impaired judgment; 
disturbances of motivation and mood; and, difficulty in 
establishing and maintaining effective work and social 
relationships.

The manifestations do not more nearly approximate the 70 percent 
rating criteria because deficiencies in most areas, such as work, 
family relations, thinking, and mood, due to such symptoms as: 
ritualistic behavior which interferes with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
irritability; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and, inability to 
establish and maintain effective relationships are not shown.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors an increased 
rating.  A 50 percent rating will therefore be granted.  



Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  In this case, a TDIU rating is 
raised by the record, as the GAF scores assigned connote 
inability to hold a job and the Veteran has had employment 
difficulty during the appeal period.  This is addressed in the 
REMAND portion of the decision below.  


ORDER

A 50 percent schedular rating for PTSD is granted, subject to the 
laws and regulations governing payment of monetary benefits.


REMAND

Where the Veteran or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
increased rating claim is whether TDIU is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  This holding is applicable to 
this case because the record raises the issue.  The Veteran works 
part-time, according to a May 7, 2009, VA out-patient treatment 
report and all the GAF scores assigned during the appeal period 
connote inability to work.  Thus, exceptional or unusual 
circumstances are shown. 

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
Assignment of a TDIU evaluation requires that the record reflect 
some factor that "takes the claimant's case outside the norm" of 
any other Veteran rated at the same level.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The 
question is whether the Veteran is capable of performing the 
physical and mental tasks required of employment, not whether he 
can find employment.  Id.

In VAOPGCPREC 6-96, VA's General Counsel (GC) stressed that where 
the Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the issue 
of whether an extraschedular rating is appropriate.  If there is 
enough such evidence, the Board must direct that the matter be 
referred to the VA Central Office for consideration.  GC has not, 
however, set forth how much evidence is "enough" evidence for 
referral.  In VAOPGCPREC 6-96, GC stressed that if further action 
is necessary, the Board should remand the TDIU issue.

The Court specifically held that the Board is precluded from 
assigning an extraschedular rating "in the first instance."  
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Where the evidence 
tends to raise the claim, the Board must remand the matter for 
initial consideration by the proper authority-proper authority 
being VA's Central Office.  

Accordingly, the case is REMANDED for the following action:

The AMC should develop the TDIU claim as 
necessary.  Following development and re-
adjudication of the TDIU claim, if the 
benefit is not granted, the AMC should submit 
it to the Director, Compensation and Pension 
Service, for extraschedular consideration in 
accordance with 38 C.F.R. § 4.16(b) and 
§ 3.321 (b).  Following that action, if TDIU 
is not granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The Veteran and his representative 
should be afforded an opportunity to respond 
to the SSOC before the claims folder is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


